United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Klamath Falls, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
Jaclyn D. Goldstein, Esq., for the Director

Docket No. 08-1373
Issued: October 20, 2008

Oral Argument September 11, 2008

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2008 appellant timely appealed the March 27, 2008 merit decision of the
Office of Workers’ Compensation Programs, which terminated her compensation and medical
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
and medical benefits effective March 27, 2008.
FACTUAL HISTORY
Appellant, a 53-year-old letter carrier, has an accepted claim for generalized anxiety
disorder and depression (in partial remission), which arose on or about August 12, 1999. The
Office placed her on the periodic compensation rolls. On two prior occasions the Office
terminated appellant’s wage-loss compensation and medical benefits. However, in both
instances the Branch of Hearings & Review reversed the termination decisions.

Due to a conflict in medical opinion the Office referred appellant to Dr. Eric E.
Goranson, a Board-certified psychiatrist, for an impartial medical evaluation.1 In a June 7, 2006
report, Dr. Goranson found there was no current debilitating psychiatric symptomatology and no
need for further psychiatric treatment. The Office relied upon Dr. Goranson’s opinion to
terminate benefits effective November 9, 2006. On June 26, 2007 the Branch of Hearings &
Review again set aside the termination of benefits and ordered that wage-loss compensation be
reinstated retroactive to November 9, 2006. The hearing representative found that Dr. Goranson
had not been provided a complete copy of the record or appellant’s initial psychiatric evaluation
dated September 16, 1999. The hearing representative instructed the Office to provide
Dr. Goranson with appellant’s entire medical record, including treatment she received in 1999.
On remand, the Office did not return the case to Dr. Goranson as instructed, but instead
issued a February 25, 2008 pretermination notice. It again proposed to terminate benefits based
on Dr. Goranson’s June 7, 2006 report. While acknowledging the hearing representative’s
June 26, 2007 instructions, the claims examiner noted that Dr. Goranson had previously provided
a complete copy of the file, including all medical records. Moreover, appellant had not provided
a copy of Dr. Davis’ September 16, 1999 initial evaluation or any other chart notes for medical
treatment she reportedly received in 1999. The Office advised appellant that it would base its
final decision on the current record if it did not receive a copy of Dr. Davis’ initial evaluation or
any other 1999 treatment records. During the 30-day period that followed, it received a
January 23, 2008 progress report from Dr. Davis. Appellant, however, did not resubmit any of
the 1999 treatment records. On March 27, 2008 the Office again terminated compensation and
medical benefits based on Dr. Goranson’s June 7, 2006 report.
Appellant filed the instant appeal on April 8, 2008 and requested oral argument. On
August 21, 2008 the Office filed a motion to remand and cancel oral argument. It acknowledged
that the 1999 treatment records were already part of the record and this information should have
been forwarded to Dr. Goranson. Because his June 7, 2006 medical opinion was based on an
incomplete record, the Office conceded that this report was insufficient to terminate appellant’s
benefits. It proposed remanding the case to Dr. Goranson as previously instructed by the hearing
representative. Appellant’s counsel opposed the motion which was denied by the Board on
September 5, 2008.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3 The right to medical benefits for an accepted condition is not limited to the period
1

The Office declared a conflict between appellant’s treating psychiatrist, Dr. William E. Davis and Dr. Roger E.
Jacobson, a Board-certified psychiatrist and Office referral physician.
2

Curtis Hall, 45 ECAB 316 (1994).

3

Jason C. Armstrong, 40 ECAB 907 (1989).

2

of entitlement to compensation for disability.4 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.5
ANALYSIS
On appeal, the Office conceded that Dr. Goranson’s June 7, 2006 opinion was based on
an incomplete record. The Board agrees. Dr. Davis’ September 16, 1999 report and other
treatment records from 1999 are part of the record. The impartial medical examiner,
Dr. Goranson, was not provided access to this information. Accordingly, the Board finds that
Goranson’s June 7, 2006 opinion was based on an incomplete record.6 As such, Dr. Goranson’s
opinion is insufficient to meet the Office’s burden to terminate appellant’s benefits.
Consequently, the March 27, 2008 decision terminating benefits is reversed.
CONCLUSION
The Office did not meet its burden to terminate appellant’s compensation and medical
benefits. Appellant’s entitlement to wage-loss compensation will be reinstated retroactive to
March 27, 2008.

4

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

5

Calvin S. Mays, 39 ECAB 993 (1988).

6

Where the Office has referred appellant to an impartial medical examiner to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight. Gary R. Sieber, 46 ECAB 215, 225 (1994).

3

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2008 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 20, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

